Citation Nr: 0308615	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  01-07 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an increased rating for diabetes 
mellitus, currently evaluated as 40 percent disabling.

2.	Entitlement to service connection for right eye partial 
blindness, as secondary to diabetes mellitus.

3.	Entitlement to service connection for rheumatoid 
arthritis, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1974 and from December 1981 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2002, the veteran testified at 
a Travel Board hearing before the undersigned.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claims: 

1.	Obtain the veteran's medical records from the VA 
Medical Center (VAMC) in Birmingham, Alabama, 
for any treatment of diabetes mellitus, diabetic 
retinopathy, gastroparesis, right optic nerve 
infarct, and/or rheumatoid arthritis during the 
period of August 1999 to the present.  Request 
complete clinical records.
2.	Obtain the veteran's medical records from the 
VAMC in Tuscaloosa, Alabama, for any treatment 
of eye disorders, diabetes mellitus, and/or 
neurologic disorders, and occupational therapy 
treatment during the period of August 1999 to 
present.  Request complete clinical records.
3.	Obtain the veteran's medical records from Dr. 
Judy Travis, 125 E. Capitol Street, Demopolis, 
AL 36732, for any treatment for diabetes 
mellitus and related complications, right optic 
nerve infarct, and rheumatoid arthritis during 
the period of August 1999 to present.  Request 
complete clinical records.
4.	Obtain the veteran's medical records from Dr. N. 
Earl Perret, Demopolis, AL, for any treatment 
for diabetes mellitus and related complications 
during the period from August 1999 to present.  
Request complete clinical records.
5.	Obtain the veteran's medical records from the 
Bryan Whitfield Hospital, 105 Highway 50 East, 
PO Box 890, Demopolis, AL 36748, for any 
treatment for diabetes mellitus, diabetic 
retinopathy, right optic nerve infarct, and 
rheumatoid arthritis during the period of 
September 2000 to present.  Request complete 
clinical records.
6.	Obtain the veteran's medical records from the 
Baptist Medical Center, Princeton, PO Box 13425, 
Birmingham, AL 35282, for treatment for heart 
surgery, coronary artery disease, and diabetes 
mellitus and related complications during the 
period of September 2000 to present.  Request 
complete clinical records.
7.	Obtain the veteran's medical records from Dr. 
Malek Karassi, Birmingham, AL, for treatment for 
diabetes mellitus and related complications 
during the period of May 2000 to present.  
Request complete clinical records.
8.	Obtain the veteran's medical records from Dr. 
Farrell O. Mendelsohn, Suite 707, 801 Princeton 
Avenue, SW, Birmingham, AL 35211, for treatment 
of coronary artery disease and diabetes mellitus 
during the period of May 2000 to present.
9.	Obtain the veteran's medical records from Dr. 
Barry Fields, Suite 300, 817 Princeton Street, 
SW, Birmingham, AL 35211, for treatment for 
coronary artery disease and diabetes mellitus 
during the period of 1999 to present. 
10.	Obtain the veteran's medical records from Dr. 
Timothy Bassett and the Northport D.C. Hospital, 
Northport, AL, for treatment of diabetes 
mellitus, coronary artery disease, and herniated 
disc surgery during the period from April 2000 
to present. 
11.	Contact the Social Security Administration 
(SSA) and request copies of all medical records 
that were considered in the veteran's claim for 
SSA disability benefits (and subsequent 
disability determination evaluations) awarded in 
a May 1998 administrative decision.  All records 
obtained should be associated with the claims 
file.
12.	Arrange appropriate VA examination(s) (i.e., 
endocrine, gastrointestinal, ophthalmology, 
neurologic, vascular, etc.) to determine the 
current severity of the veteran's service-
connected diabetes mellitus and any diabetic 
complications that may be manifested.  The 
entire claims folder, to include a copy of the 
applicable Rating Schedule provisions 
(Diagnostic Code 7913) of the current endocrine 
system regulation for rating diabetes mellitus, 
should be reviewed by the examiner(s) prior to 
examination(s).  All indicated tests and studies 
should be performed, and all pertinent findings 
should be reported in detail.  The examiner(s) 
should record appellant's body weight, describe 
any change in weight during the past year, and 
state whether the appellant is obese, 
underweight, or at ideal body weight.  The 
examiner(s) should describe his general state of 
health; his ability to engage in usual 
activities and the regularity of activities; 
patterns of eating, work, exercise, and sleep; 
and whether he is fatigued on a consistent 
basis.
The examiner(s) should record the types of 
insulin taken, the number of units needed daily, 
and the time of day injected; and if other 
hypoglycemic agents are used, the types and 
amounts should be specified.  The examiner(s) 
should record the caloric content of the 
veteran's regular diet, and, if the appellant 
does not know the number of calories consumed, 
it should be so stated.  Inquiry as to any 
specific complaints he may have considering 
control of his blood sugar should be made.
The examiner(s) should describe in detail the 
incidence and frequency of any episodes of 
ketoacidosis or hypoglycemic reactions (e.g., 
daily, weekly, monthly), and the measures taken 
for their prevention; and the type and frequency 
of treatment required for his diabetes (i.e., 
outpatient treatment and/or hospitalization, and 
the frequency thereof).
The examiner(s) should describe in detail the 
effect, if any, the diabetes mellitus has on 
veteran's social and industrial activities 
(e.g., whether the diabetes requires avoidance 
of strenuous occupational and/or recreational 
activities and other regulation of activities); 
whether insulin injections are required, and if 
so, their frequency and dosages; whether oral 
hypoglycemic agents are required, and if so, 
their dosages; the degree of control achieved in 
response to medication (i.e., is the diabetes 
well-controlled, poorly-controlled, 
uncontrolled); whether restricted diet is 
required; and whether there is progressive loss 
of weight and strength, and if so, the extent 
and severity thereof.
The examiner(s) should record specific 
complaints concerning diabetic complications 
involving the skin, eyes, nervous system, heart, 
peripheral blood vessels, or genitourinary 
system, and he should be examined for diabetic 
complications.  The examiner(s) should describe 
in detail the nature and severity of any 
complications, such as diabetic retinopathy, 
diabetic enteropathy, gastroparesis, 
nephropathy, vascular 
deficiencies/arteriosclerosis, neuropathy, 
pruritus ani, etc.  In the event there are no 
diabetic complications, the examiner(s) should 
so state.  However, if there are significant 
diabetic complications, the veteran should be 
scheduled for all indicated additional 
examinations, such as neurologic, 
ophthalmologic, cardiovascular, 
gastrointestinal, peripheral vascular, 
dermatologic, genitourinary, etc., in order to 
evaluate the nature and severity of any diabetic 
complications.  Again, these additional tests 
are to be scheduled only if the appellant will 
report and the examiners conclude that these 
residuals are of sufficient severity to require 
such additional examination.
The ophthalmologic examiner should be 
specifically asked to comment on the nature and 
etiology of the veteran's right optic nerve 
infarct.  The physician should proffer an 
opinion, with supporting analysis, as to the 
relative likelihood (i.e., is it at least as 
likely as not?) that the veteran's right partial 
blindness was caused by or aggravated by his 
service- connected diabetes mellitus or by a 
non-service-connected disorder.  The degree of 
right eye blindness that would not be present 
but for the service-connected diabetes mellitus 
should be identified.  Reasons and basis for all 
conclusions should be provided.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claims on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003) (holding that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver.).  Thus, in light of this new Federal Circuit 
decision, the Board is compelled to remand the veteran's case 
to the RO for review as to whether all the essential evidence 
needed to consider his claims has been obtained and for 
issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the August 2000 
statement of the case.

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

The Board is keenly aware that it granted the veteran's 
request to advance his claim on the docket due to financial 
hardship, and sincerely regrets the delay that may be caused 
by this remand.  Nevertheless, due process, as mandated by 
the recent decision of the Federal Circuit, demands that this 
case be REMANDED to the RO for the following actions:

1.	The RO may wish to review the claims 
files and the Board's requested 
development actions to ensure that all 
necessary evidentiary development is 
completed regarding the veteran's 
claims.

2.	After the RO undertakes review of the 
issues, to include any additional 
evidentiary development, the appellant 
and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the August 2000 SOC.  An appropriate 
period of time should be allowed for 
response.

3.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied, including VA re-
examination if warranted.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



